UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4816
WALTER SMALLS, a/k/a Walt,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
              James C. Cacheris, Senior District Judge.
                            (CR-02-136)

                      Submitted: April 29, 2003

                       Decided: June 19, 2003

   Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian J. Moran, NEALON & MORAN, L.L.P., Alexandria, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Michael E.
Rich, Assistant United States Attorney, Mark A. Grider, Special
Assistant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMALLS
                              OPINION

PER CURIAM:

   Walter Smalls appeals his convictions and sentences for conspiracy
to transport stolen property in interstate commerce and transportation
of stolen property in interstate commerce in violation of 18 U.S.C.
§§ 371, 2314, and 2 (2000). On appeal, Smalls raises two issues: (1)
the district court erred in denying his motion to suppress incriminat-
ing statements made to police without the benefit of Miranda1 warn-
ings; and (2) the evidence was insufficient to sustain his conspiracy
conviction. Finding no reversible error, we affirm.

   Smalls first appeals the district court’s denial of his motion to sup-
press an incriminating statement he made to FBI agents, without the
benefit of Miranda warnings, during the lawful search of his resi-
dence. We review the district court’s ultimate suppression decision de
novo, but the underlying factual decisions are reviewed for clear
error. United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, this court reviews the
evidence in the light most favorable to the Government. United States
v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). It is well-settled that
Miranda warnings are not required unless the defendant is in custody.
United States v. Braxton, 112 F.3d 777, 783 (4th Cir. 1997). A
reviewing court must look to the totality of the circumstances in
determining whether a person is in custody, "but the ultimate inquiry
is simply whether there was a formal arrest or restraint on freedom
of movement of the degree associated with a formal arrest." Stansbury
v. California, 511 U.S. 318, 322 (1994) (citations and internal quota-
tion marks omitted). The facts in this case do not demonstrate that
Smalls’ freedom of action was curtailed to such a degree. See United
States v. Parker, 262 F.3d 415, 419 (4th Cir. 2001). Thus, the district
court did not err in determining that Smalls was not in custody when
he made the challenged statement to FBI agents, and properly denied
his motion to suppress.

    Next, Smalls challenges the sufficiency of the evidence to support
    1
     See Miranda v. Arizona, 384 U.S. 436 (1966).
                       UNITED STATES v. SMALLS                         3
his conviction for conspiracy to transport stolen property in interstate
commerce. In reviewing a challenge to the sufficiency of the evi-
dence, we construe the evidence in the light most favorable to the
United States and draw all reasonable inferences in its favor, sustain-
ing the verdict if any rational trier of fact could have found the neces-
sary elements of the crime proven beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc). If the
evidence supports different, reasonable interpretations, the fact finder,
not the reviewing court, decides which interpretation to believe.
United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994). A defen-
dant challenging the sufficiency of the evidence to support his convic-
tion faces a heavy burden. United States v. Beidler, 110 F.3d 1064,
1067 (4th Cir. 1997). In light of the substantial evidence presented by
the Government at trial supporting the jury’s verdict, Smalls’ claim
of insufficiency of the evidence to support his conspiracy conviction
fails.

  Accordingly, we affirm Smalls’ convictions and sentences. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED